IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,            )
                              )
      v.                      )             ID No. 1901005067
                              )
JOHN P. SINGLETON,            )
                   Defendant. )

                       Submitted: September 11, 2020
                        Decided: December 3, 2020

         ORDER DENYING MOTION TO REDUCE SENTENCE

        This 3rd day of December, 2020, upon consideration of the Defendant

John P. Singleton’s Motion for Sentence Reduction (D.I. 30), its supporting

documentation (D.I. 31), and the record in this matter, it appears to the Court

that:

        (1)   On the day of his final case review, John P. Singleton pleaded

guilty to one count of robbery first degree and six counts of robbery second

degree (each as a lesser offense of the first degree robbery charged in each

corresponding count).1 He did so in exchange for the downgrading of the bulk

(six of seven) of his robbery charges, the State’s withholding of a habitual

criminal petition, and the State’s capping of its sentencing recommendation




1
   Plea Agreement and TIS Guilty Plea Form, State v. John P. Singleton, ID No.
1901005067 (Del. Super. Ct. Nov. 18, 2019) (D.I. 15).
to a request for ten years of unsuspended imprisonment. 2 These offenses arose

from a month-long spree of retail robberies that occurred in the winter of

2018-2019.3

       (2)     Mr. Singleton’s sentencing occurred on July 10, 2020, after a

comprehensive presentence investigative report was prepared.                         He was

sentenced: (a) for Robbery First Degree (N19-01-1293)—25 years at Level

V suspended after serving five years at Level V to be served under the

provisions of 11 Del. C. § 4204(k) for 20 years at Level IV (DOC Discretion),

suspended after serving six months at Level IV, for two years at Level III; and

(b) for each Robbery Second Degree (N19-01-1294, 1295, 1296, 1297, 1298,

and 1299)—Five years at Level V suspended after serving six months at Level




2
Id. at 1 (“State will cap its recommendation for unsuspended level five time at ten (10)
years. State agrees to waive habitual offender sentencing.”). Because Mr. Singleton had
been previously convicted of armed robbery on at least two prior occasions in Maryland,
he faced a sentence of at least 25 years per first degree robbery under Delaware’s Habitual
Criminal Act. See DEL. CODE ANN. tit. 11, § 4214(d) (2018) (providing now that one, like
Mr. Singleton, who may be a habitual offender under that provision of the Habitual
Criminal Act and who is convicted of a Title 11 violent felony can be declared a habitual
criminal; such a habitual criminal must receive a minimum sentence of not less than the
statutory maximum penalty otherwise provided for each triggering Title 11 violent felony
that forms the basis of the State’s habitual criminal petition); id. at §§ 832(a) and 4205(b)(2)
(maximum sentence for robbery first degree is 25 years at Level V).
3
   Indictment, State v. John P. Singleton, ID No. 1901005067 (Del. Super. Ct. May 16,
2019) (D.I. 3).



                                              -2-
V, again with each of these six terms to be served under the provisions of 11
Del. C. § 4204(k).4

          (3)   The sentencing order provides that Mr. Singleton’s sentence is

effective January 9, 2019, that the terms of confinement are to run

consecutively, and that he is to be held at Level V until space is available at

Level IV. 5 The Court exercised its sentencing discretion when ordering that

Mr. Singleton’s seven separate terms of unsuspended incarceration for his

seven separate robberies were to be served consecutively, 6 and when it

ordered application of 11 Del. C. § 4204(k) to each those terms. 7

          (4)   In sum, Mr. Singleton’s cumulative eight-year period of

unsuspended imprisonment is comprised of the five-year minimum term of

incarceration that must be imposed under Delaware’s first degree robbery

statute and cannot be suspended, 8 and the cumulation of the six six-year terms


4
    Sentence Order, State v. John P. Singleton, ID No. 1901005067 (Del. Super. Ct. July
10, 2019) (D.I. 29).
5
Id.
6
 Id. at § 3901(d).
7
Id. at § 4204(k) (“[T]he court may direct as a condition to a sentence of imprisonment
to be served at Level V or otherwise that all or a specified portion of said sentence shall be
served without benefit of any form of early release, good time, furlough, work release,
supervised custody or any other form of reduction or diminution of sentence.) (emphasis
added).
8
   As Mr. Singleton acknowledged in his plea, due to his prior conviction for armed
robbery in Maryland, he was subject to an enhanced five-year minimum here in Delaware.

                                             -3-
imposed for the remaining robberies. And all eight of those years are to be

served “without benefit of any form of early release, good time, furlough,

work release, supervised custody or any other form of reduction or diminution

of sentence.”9

        (5)     Mr. Singleton filed no direct appeal of his convictions or

sentences. Instead, he docketed the present motion under Superior Court

Criminal Rule 35(b) requesting reduction of his cumulative eight-year Level

V term. 10 Mr. Singleton asks this be done by excising the § 4204(k) condition

placed on each of his robbery sentences.11

        (6)     The Court may consider Mr. Singleton’s motion “without

presentation, hearing or argument.” 12 The Court will decide his motion on the

papers filed and the complete sentencing record in this case.


See Plea Agreement, at 1 (“Defendant agrees that he is subject to a five (5) year minimum
mandatory level 5 sentence on the Robbery 1st Degree conviction pursuant to 11 Del. C.
832(b)(2) due to the following conviction: Robbery With a Deadly Weapon (MD 2001,
Case No. 202008019 Baltimore City Circuit Court).”). DEL. CODE ANN. tit. 11, § 832(b)(2)
(2018).
9
     DEL. CODE ANN. tit. 11, § 4204(k)(2018)
10
    Super. Ct. Crim. R. 35(b) (providing that, under certain conditions, the court may
reduce a sentence of imprisonment on an inmate’s motion); Jones v. State, 2003 WL
21210348, at *1 (Del. May 22, 2003) (“There is no separate procedure, other than that
which is provided under Superior Court Criminal Rule 35, to reduce or modify a
sentence.”).
11
     Def.’s Rule 35(b) Mot., at 2-3.
12
     Super. Ct. Crim. R. 35(b).



                                          -4-
        (7)     When     considering      motions     for   sentence      reduction     or

modification, “this Court addresses any applicable procedural bars before

turning to the merits.” 13 As Mr. Singleton’s motion is his first and is timely

filed, the Court finds there are no procedural bars to the consideration of his

request under Rule 35(b).

        (8)     The purpose of Superior Court Criminal Rule 35(b) historically

has been to provide a reasonable period for the Court to consider alteration of

its sentencing judgments.14 Where a motion for reduction of sentence of

imprisonment is filed within 90 days of sentencing, the Court has broad

discretion to decide if it should alter its judgment.15 “The reason for such a

rule is to give a sentencing judge a second chance to consider whether the

initial sentence is appropriate.”16




13
     State v. Redden, 111 A.3d 602, 606 (Del. Super. Ct. 2015).
14
N.M. (J.) v. State, 234 A.2d 447, 448 (Del. 1967) (per curiam).
15
    Hewett v. State, 2014 WL 5020251, at *1 (Del. Oct. 7, 2014) (“When, as here, a motion
for reduction of sentence is filed within ninety days of sentencing, the Superior Court has
broad discretion to decide whether to alter its judgment.”).
16
    State v. Remedio, 108 A.3d 326, 331 (Del. Super. Ct. 2014) (internal citations and
quotations omitted) (Observing that such a request is essentially a plea for leniency: an
appeal to the sentencing court to reconsider and show mercy.). See also State v. Tinsley,
928 P.2d 1220, 1223 (Alaska Ct. App. 1996) (Explaining under Alaska’s then-extant 120-
day rule, that a court’s “authority can be exercised even when there is no reason to reduce
the sentence other than the judge’s decision to reconsider and show mercy.”).



                                           -5-
        (9)     The Court has examined Mr. Singleton’s claim—i.e., his request

that the Court reconsider and decide if, on further reflection, its sentence now

seems unduly harsh—on the merits. Under every iteration of Delaware’s

criminal rules governing motions to reduce sentences, such entreaties are

addressed to the sound discretion of this Court.17

        (10) Mr. Singleton cites three reasons that the Court should reduce his

sentence by removing the § 4204(k) condition:18 (a) he would “like to be able

to work and receive some new skills or trade to take back to society once

[he’s] released;” (b) he feels he would “not [be able] to work [him]self back

into society with not being able to receive good credits;” and (c) he “take[s]

full responsibility for [his] actions [as] far as all charges.”19




17
   Hewett, 2014 WL 5020251, at *1. See also Shy v. State, 246 A.2d 926 (Del. 1968);
Lewis v. State, 1997 WL 123585, at *1 (Del. Mar. 5, 1997).
18
    And make no mistake, removal of this condition alone would be a reduction in
sentence. Good time consists of two types of credits: behavior credits and merit credits.
Johnson v. Phelps, 2009 WL 587625, at *2 (Del. Super. Ct. Feb. 20, 2009). Were the
§ 4204(k) condition removed, Mr. Singleton’s behavior credits would be calculated and
deducted from his total sentence now to determine his “short-term release date”—the date
on which Singleton must be released from incarceration, unless he subsequently commits
a disciplinary infraction that causes all or a part of those behavior credits to be forfeited.
See Snyder v. Andrews, 708 A.2d 237, 243 (Del. 1998) (explaining DOC’s sentence
calculation method); see also Crosby v. State, 824 A.2d 894, 899 (Del. 2003) (explaining
significance of a short-term release date).
19
     Def.’s Rule 35(b) Mot., at 2.


                                             -6-
       (11) Of course, there is nothing about the § 4204(k) condition itself

that prohibits Mr. Singleton from fully engaging in any substance abuse,

mental health, work, educational or other program aimed toward

rehabilitation. That is, the DOC doesn’t exclude a § 4204(k) inmate from any

rehabilitative program or effort; he just doesn’t earn sentence diminution—

i.e., merit credits—for such participation. And it is clear that it’s not a lack of

rehabilitative opportunity Mr. Singleton bemoans, it’s lack of incentivization

via sentence reduction. 20 That’s sad.

       (12) One might think that a career criminal now in his mid-50s, who

has spent most of his adulthood behind bars, who ducked habitual criminal

status and a certain life sentence on this occasion, and who is serving a

cumulative sentence at the lowest end of the SENTAC guidelines, would be

wholly motivated to take advantage of any and all available rehabilitative

opportunities solely to better himself and attain the best possible position to

take advantage of the favor granted him. But Mr. Singleton wants more.

       (13) The Court has fully reviewed Mr. Singleton’s application, the

record of his case, his prior supervision history, and all sentencing information

available.    The Court carefully weighed the applicable aggravators and

20
   Def.’s Rule 35(b) Mot., at 3 (“I’m working toward changing my behaviors, and
becom[ing] a productive member of society. Without [the] ab[ility] to earn no credits, it[’]s
hard for me to focus on doing what I need to do to change my life.”).


                                            -7-
mitigators before imposing its sentence.21 The Court finds that when those

and all other sentencing factors in his case are considered, Mr. Singleton’s

statement of his aspirations may be commendable, but they do not compel a

sentence reduction here. Instead, after thorough review of the merits of

Mr. Singleton’s request, the Court finds its original sentencing judgment is

appropriate for the reasons stated at the time it was rendered.

       (14) Accordingly, the Court will exercise its discretion under Rule

35(b)22 and DENY Mr. Singleton’s request to reduce his term of

imprisonment.

                              SO ORDERED this 3rd day of December, 2020.


                               /s/ Paul R. Wallace
                              Paul R. Wallace, Judge

Original to Prothonotary

cc:    Ross A. Flockerzie, Esquire,
       William L. Raisis, Deputy Attorney General
       Investigative Services Office




21
    See Sentencing Order, at 6 (noting the aggravating factors and mitigating factors found
by the Court).
22
  Rondon v. State, 2008 WL 187964, at *1 (Del. Jan. 15, 2008) (“The merit of a sentence
modification under Rule 35(b) is directed to the sound discretion of the Superior Court.”).



                                           -8-